DETAILED ACTION
This Office Action is in response to the communication filed on 3/11/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1, 3, 4, 8-10 and 13 are pending.  This Action is FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,908,317. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of making a microporous multilayer battery separator including the steps of co-extruding a tubular film, collapsing/bonding the tubular film, annealing and stretching.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Callahan et al., US 6,602,593, as evidenced by admitted prior art in the present specification at [0032] and [0033].
Callahan teaches a battery separator comprising a micro-porous membrane made by a process which includes the steps of preparing a film precursor by blown film extrusion (first and second steps), annealing (third step) the film precursor and stretching (fourth step) the resultant annealed film precursor to form the micro-porous membrane (abstract).  In a preferred embodiment, a multi-layer shutdown battery separator is provided having one or more micro-porous shutdown layers each being sandwiched between two micro-porous strength layers.  The different layers of the separator can be prepared separately and subsequently laminated together to form the multi-layer separator.  Alternatively, the multiple layers of the shutdown battery separator can be made by a co-extrusion process, in which all layers are extruded together and are subsequently annealed and stretched to form a multi-layer separator (col. 2, lines 51-col. 3, lines 2).  The shutdown layers are typically polyethylene and the strength layers are polypropylene (col. 7, lines 22-35).  The multi-layer battery separator may be a tri-layer separator with two strength layers sandwiching one shutdown layer or a penta-layer separator with the first, third and fifth layers being strength layers and the second and fourth layers being shutdown layers (col. 8, lines 10-16).  The multi-layer separator can be prepared by a co-extrusion process, in which two or more, preferably all, layers of the separator are co-extruded simultaneously into a multi-ply precursor.  The co-extrusion process is a blown film extrusion process (col. 8, lines 17-24).  The term “blown film extrusion” means a polymer extrusion process, in which a polymer melt is extruded from an annular die into a tubular film (or parison) which is pulled away from the die and then collapsed or flattened using nip rolls or the like (col. 4, lines 1-5).  
In Callahan, in order to form the penta-layer separator (wherein all layers are coextruded together) with the first, third and fifth layers being strength layers and the second and fourth layers being shutdown layers, a co-extruded blown film precursor having the structure strength layer/shutdown layer/strength layer (claim 4) would be formed so that when the film is collapsed upon itself and bonded face-to-face a strength layer/shutdown layer/strength layer/ strength layer/shutdown layer/strength layer structure would result (claim 10).  Callahan considers the middle strength layer bonded to itself a single layer when describing the penta-layer separator.  
Callahan teaches the multi-layered separator may optionally be cross-plied wherein the micro-porous membranes are laminated such that the axis of one ply/layer is angularly biased relative to the axis of another ply/layer (col. 2, lines 60-65).  The micro-porous membrane has a thickness of less than 2 mils, preferably less than 1.5 
Callahan teaches the method of laminating and bonding are generally known in the art and are disclosed in US 5,565,281 (“Yu”), which is incorporated by reference.  Suitable bonding methods include calendaring.  Preferably bonding is done by calendaring, with nips closed.  Yu teaches a shutdown separator having two layers bonded face to face (abstract).  The peel strength of the two layers bonded face to face should be greater than 1 g/cm, preferably greater than 4 g/cm, most preferably, greater than 8 g/cm (3:53-57).  Thus the claims are anticipated.
The present specification teaches “typically, two multilayer non-porous flat sheets (e.g., the collapsed bubble) are bonded to form a battery separator precursor,  The precursor can be bonded, and then made microporous by a conventional method known in the art to form a multilayer battery separator” [0032].  The present specification further teaches methods of laminating and bonding two membranes are generally known in the art and are disclosed in Yu [0033].  
**
Claim(s) 1, 3, 4, 8-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Callahan et al, US 6,602,593 in view of Yu et al., US 5,565,281, as evidenced by admitted prior art in the present specification at [0032] and [0033].
See teachings of Callahan above regarding at least claim 1.  One of skill in the art would have known and/or been motivated to provide the peel strength of Yu for the multilayered separator of Callahan in order to prevent the multilayer separator portions a conventional method known in the art to form a multilayer battery separator” [0032].  The present specification further teaches methods of laminating and bonding two membranes are generally known in the art and are disclosed in Yu [0033].
Yu teaches a shutdown separator wherein a peel strength of two layers bonded face to face should be greater than 1 g/cm, preferably greater than 4 g/cm, most preferably, greater than 8 g/cm (3:53-57).  
Response to Amendment
The declaration under 37 CFR 1.132 filed 3/11/21 is insufficient to overcome the rejection of claims 1, 3, 4, 8-10 and 13 based upon Callahan as set forth in the last Office action because:  the declaration does not consider the teachings of Callahan as a whole.  The declaration concludes collapsing or flattening, as disclosed in Callahan, does not mean bonding and therefore the two portions of the collapsed parison are not bonded at their respective faces.  Examiner disagrees and does not believe the declaration accurately describes the Callahan reference.  Callahan teaches the different layers of the separator can be prepared separately and subsequently laminated together to form the multi-layer separator.  Alternatively, the multiple layers of the shutdown battery separator can be made by a co-extrusion process, in which all layers are extruded together and are subsequently annealed and stretched to form a multi-layer separator (col. 2, lines 51-col. 3, lines 2).  Callahan further teaches the multi-layer separator can be prepared by a co-extrusion process, in which two or more, preferably all, layers of the separator are co-extruded simultaneously into a multi-ply precursor wherein the co-extrusion process is a blown film extrusion process (col. 8, lines 17-24) and the multi-layer battery separator may be a tri-layer separator with two strength layers sandwiching one shutdown layer or a penta-layer separator with the first, third and fifth layers being strength layers and the second and fourth layers being shutdown layers (col. 8, lines 10-16).  
Callahan teaches the method of laminating and bonding are generally known in the art and are disclosed in US 5,565,281 (“Yu”), which is incorporated by reference.  Suitable bonding methods include calendaring.  Preferably bonding is done by calendaring, with nips closed.  Yu teaches a shutdown separator having two layers bonded face to face (abstract).  The peel strength of the two layers bonded face to face should be greater than 1 g/cm, preferably greater than 4 g/cm, most preferably, greater than 8 g/cm (3:53-57).  It is clear from the teachings of Callahan that the second layer of the tri-layer separator or the third layer of the penta-layer separator is a layer that has been bonded face-to-face during the blown film extrusion process wherein all the layers of the separator are co-extruded simultaneously.  
The assertion the collapsed bubble of Callahan is “later deplied or separated” is not supported.  Callahan teaches methods of laminating and bonding.  
Callahan teaches multiple methods of forming the different layers of the separator.  Callahan teaches the different layers of the separator can be prepared separately and subsequently laminated together to form the multi-layer separator.  Alternatively, the multiple layers of the shutdown battery separator can be made by a co-extrusion process, in which all layers are extruded together and are subsequently preferably all, layers of the separator are co-extruded simultaneously into a multi-ply precursor wherein the co-extrusion process is a blown film extrusion process.  Thus it is unclear how the declaration concludes the method of Callahan necessarily uses a laminator.  Callahan does not teach a laminator.
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.  The 35 USC 112 rejection of claim 13 has been withdrawn.
Callahan teaches the method of laminating and bonding are generally known in the art and are disclosed in US 5,565,281 (“Yu”), which is incorporated by reference.  Suitable bonding methods include calendaring.  Preferably bonding is done by calendaring, with nips closed.  Yu teaches a shutdown separator having two layers bonded face to face (abstract).  The peel strength of the two layers bonded face to face should be greater than 1 g/cm, preferably greater than 4 g/cm, most preferably, greater than 8 g/cm (3:53-57).  
The present specification teaches “typically, two multilayer non-porous flat sheets (e.g., the collapsed bubble) are bonded to form a battery separator precursor,  The precursor can be bonded, and then made microporous by a conventional method known in the art to form a multilayer battery separator” [0032].  The present specification further teaches methods of laminating and bonding two membranes are generally known in the art and are disclosed in Yu [0033].  
all the layers of the separator are co-extruded simultaneously.  Callahan teaches the method of laminating and bonding are generally known in the art and are disclosed in US 5,565,281 (“Yu”), which is incorporated by reference.  Suitable bonding methods include calendaring.  Preferably bonding is done by calendaring, with nips closed.  
Applicant argued when the tubular multilayered film is collapsed and stuck together, the resulting bonded multilayered portions have a high peel strength even before the annealing step, which is in contrast to Callahan that teaches the tubular parison is cooled and solidified before the tubular parison is collapsed.  Examiner disagrees.  The present specification teaches the tubular parison is also cooled and solidified before being collapsed [0031].  Thus the argument Callahan is “in contrast” to the present invention is not found persuasive.  Callahan teaches and suggests the layers of the collapsed bubble are bonded together.
The declaration filed 3/11/21 has been addressed above.  The assertion the collapsed bubble of Callahan is “later deplied or separated” is not supported.  Callahan teaches methods of laminating and bonding.  Callahan does not teach a laminator.
The double patenting rejection will be held in abeyance until any indication of allowable subject matter in the present application.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TRACY M DOVE/Primary Examiner, Art Unit 1727